Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amended filed 1/28/2022. Claims 1-20 are pending. 

Response to Arguments
Applicant's arguments filed 1/28 have been fully considered but they are not persuasive. 
103
Regarding combination of Iakymchuk and Song fails to disclose claim amendment “based on estimated functional spike-timing-dependent plasticity (STDP) parameters”, “plastic properties of a neuron based on the functional STDP parameters estimated from the input-output spike data” in claim 1 (similarly, claims 8 and 17)
In response:  Iakymchuk appears to disclose the above claim amendment.
For example, the weight, the time step Delta_t or the weight adjustment Delta_w, are an example of parameters of the STDP. (See EQ (6), page 6). The term plasticity may refer to adaptivity of connections from learning. Iakymchuk (e.g., EQ (6)) teaches how the time difference between presynaptic and postsynaptic spikes control the STDP learning and thus, the claim amendment. 
Suggestions: Claim 1 (similarly, claims 8 and 17) may be amended to clarify what plastic properties of a neuron are and what attributes of input and output (e.g., magnitude) from which the STDP parameters are estimated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 & 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iakymchuk et al. (“Simplified spiking neural network architecture and STDP learning algorithm applied to image classification”, EURASIP J. Image and Video Processing, 2015, pages: 11), hereinafter Iakymchuk, in view of Song et al. (US 20090089022), hereinafter Song.

1. A method for estimating output neuron spikes based on input-output spike data that includes input spike data and corresponding output spike data, comprising:
formulatingIakymchuk: e.g., page 3, EQ (3)-(4), the equation characterizing STDP with weights and the time difference determined by the input and output spike train interprets formulatingparameters, where page 6, EQ (6)-(7), the weight, the time step Delta_t or the weight adjustment Delta_w, are an example of parameters of the STDP and the weight updating depends on the old weight and the weight adjustment, which is a function of the time difference between presynaptic and postsynaptic spikes, interprets the spiking neuron model comprises at least one weight value that characterizes plastic properties of a neuron based on the functional STDP parameters estimated from the input-output spike data);
receivingIakymchuk: e.g., page 3, col 1, receiving “a sequence of spikes” that arrive to a neuron); and
estimating,Iakymchuk: e.g., page 3, EQ (4), the estimating the output by accumulating the weighted post-synaptic potentials, where equation characterizing STDP with weights based on input-output, where page 2, EA (1), the PSP is an example of a feedforward kernel that estimates the output spike train based on the input spike train and the weight value).
Iakymchuk does not expressly disclose, but Song discloses “a controller” (Song: Fig 1, a controller). Nonetheless, a controller is common. It would have been obvious for one of ordinary skill in the art, having Iakymchuk and Song before the effective filing date, to combine Song with Iakymchuk because a processing unit for control the signals is essential to functional STDP in Iakymchuk.

2. The method of claim 1 wherein formulating the at least one weight value includes formulating plastic amplitude properties and formulating plastic induction properties of the neuron (Iakymchuk: e.g., page 6, EQ (6) or (7), formulating the weight value includes the weight and Delta.W, where exponential function of Tau interprets the plastic induction properties of the neuron).

4. The method of claim 1 wherein formulating the at least one weight value includes formulating a first set of plastic properties in response to an input spike occurring prior to a corresponding output spike, and formulating a second set of plastic properties in response to the input spike occurring after the corresponding output spike (Iakymchuk: e.g., page 5 or 6, se 3.1, the impact on the weights due to the order of occurrence between pre-synaptic and post-synaptic spikes).

5. The method of claim 1 wherein estimating the at least one output spike train further includes estimating the at least one output spike trainIakymchuk: e.g., page 3, EQ (4), estimating the output spike train based on the integration of PSP values at different time points up to the current time). Iakymchuk does not expressly disclose, but Song discloses “based on data from a feedback kernel that estimates values based on a previous output spike train” (Song: e.g., [0049], the feedback involves the output spike train). It would have been obvious for one of ordinary skill in the art, having Iakymchuk and Song before the effective filing date, to combine Song with Iakymchuk to improve the spike modeling, the speed of computational convergence and noise control, desired objectives in Iakymchuk.

6. The method of claim 5 wherein estimating the at least one output spike train further includes estimating that the at least one output spike train includes an output spike in response to data from the feedforward kernel Iakymchuk: e.g., page 3, EQ (4), Fig 1 or 2, estimating the output including the PSP and the potential of the refractory period, where he potential of the refractory period, page 2, EQ (2), I s an example of a feedback kernel). Song discloses Song: Fig 1, feedforward and feedback kernels).

7. The method of claim 1 wherein formulating the at least one weight value that characterizes the plastic properties of the neuron is performed such that a difference in timing between an input spike and an output spike determines an amplitude of a change in the at least one weight value (Iakymchuk: e.g., page 6, EQ (6) or (7), formulating the weight value based on the weight change and the time difference).

8. A method for estimating output neuron spiking activity based on input-output spike data that includes input spike data and corresponding output spike data, comprising:
formulating a computational framework for estimating a functional spike-timing-dependent plasticity (STDP) parameter (Iakymchuk: e.g., Abstract, page 6, EQ (6), the weight, the weight adjustment or the time difference is an example of a STDP parameter)., comprising: 
formulating a flexible spiking neuron model structure with STDP including stationary functions that characterize stationary properties of a neuron and plastic functions that characterize plastic properties of the neuron (Iakymchuk: e.g., page 3, EQ (4), formulating a flexible spiking neuron model structure, where page 2, EQ (1), the parameters, such as Tau, are an example of stationary properties and page 6, EQ (6) and (7), weights are an example of plastic); 
observing input-output spike data that includes input spike data and corresponding output spike data (Iakymchuk: e.g., page 3, EQ (4), formulating dependencies between the input and output spikes); 
estimating the functional STDP parameters based on the input-output spike data (Iakymchuk: e.g., page 6, EQ (6)-(7), estimating the weight adjustment based on the time difference between the presynaptic and postsynaptic spikes);
formulating an estimation technique and applying the estimation technique using the input-output spike data to identify parameters Iakymchuk: e.g., page 6, EQ (6) or (7), formulating estimation of  weight values  using input and output spike trains, EQ (1) and (4), interprets formulating an estimation technique and applying the estimation technique using the input-output spike data to identify parameters); 
providing at least one output spike train using the identified parameters from the estimation technique that involves use of a feedforward kernel (Iakymchuk: e.g., page 3, EQ (4), proving output spike train using weights, where weights are an example of model parameters).
Iakymchuk does not expressly disclose, but Song discloses “that increase a likelihood of observing output spiking activity” in “formulating an estimation technique and applying the estimation technique using the input-output spike data to identify parameters that increase a likelihood of observing output spiking activity” (Song: e.g., [0061], [0071], estimating model parameters using input and output spike trains based on a maximum-likelihood to obtain the best estimation). It would have been obvious for one of ordinary skill in the art, having Iakymchuk and Song before the effective filing date, to combine Song with Iakymchuk to improve the receptive filed neuron response in spike modeling for image encoding in Iakymchuk.

9. The method of claim 8 wherein formulating the flexible spiking neuron model structure with STDP includes: formulating a spiking neuron model structure that generates an output spike in response to a membrane potential reaching or exceeding a threshold potential (Iakymchuk: e.g., page 3, EQ (4), Fig 2, generating an output in response to the level of accumulated potential reaching or exceeding a threshold potential); and formulating a STDP plasticity model structure that models an amplitude of change in weight as a function of intervals between input-output spike pairs or multiple combinations of input and output spikes  (Iakymchuk: e.g., page 6, EQ (6) or (7), formulating a STDP plasticity model structure modeling the weight change based on the interval between the input-output).

10. The method of claim 9 wherein formulating the spiking neuron model structure includes formulating the spiking neuron model structure to: 
create a sum of a feedforward component, Iakymchuk: e.g., page 3, EQ (4), Fig 2, the PSP, which interpret the feedforward component, and the noise); and compare the sum to the threshold potential to create output spike data (Iakymchuk: e.g., page 3, Fig 2, comparing the sum with a threshold). Iakymchuk does not expressly disclose, but Song discloses “based on data from a feedback kernel that estimates values based on a previous output spike train” (Song: e.g., [0049], the feedback involves the output spike train) and Gaussian white noise component (e.g., [0039], Gaussian white noise). 

11. The method of claim 9 wherein formulating the STDP plasticity model structure includes formulating the STDP plasticity model structure to: measure the intervals between the input-output spike pairs or the multiple combinations of input and output spikes (Iakymchuk: e.g., page 3, EQ (3) , measuring the interval between the input and output); and determine any change in weight of the input-output spike pairs or the multiple combinations of input and output spikes based on the intervals (Iakymchuk: e.g., page 6, EQ (6)  or (7), determining the weight change).

12. The method of claim 11 wherein formulating the STDP plasticity model structure further includes formulating the STDP plasticity model structure to determine synaptic weight fluctuations (Iakymchuk: e.g., page 6, EQ (6) or (7), the Delta.w term interprets synaptic weight fluctuations).

13. The method of claim 8 wherein formulating the estimation technique includes formulating the estimation technique to approximate each of the plastic functions as a weighted summation of a set of basis functions (Iakymchuk: e.g., page 3, EQ (1), the exponential basis function to approximate the plastic functions).

14. The method of claim 8 wherein the plastic functions include functions for prolonged induction of STDP (Iakymchuk: e.g., page 2, EQ (1), the values of the steepness control τm and τs interprets prolonged induction).

15. The method of claim 8 wherein applying the estimation technique includes iteratively applying the estimation technique to address nonlinear dependence of model parameters on synaptic weight (Iakymchuk: e.g., page 3, EQ (4), iteratively computing the potential of an neuron based on weights).

16. The method of claim 8 wherein the flexible spiking neuron model structure with STDP characterizes how the input-output spike data influence functional connectivity
strength over time  (Iakymchuk: e.g., page 5, sec 3.1, page 6, EQ (6) or (7),   the STDP leaning based on dependencies between pre and post synaptic spikes to adjust the weights).

17. A system for estimating output neuron spikes, comprising: 
Iakymchuk: e.g., page 3, EQ (4), Fig 1, receiving the input spike train and generating output spike trains with weights and kernel functions  for implementing functional STDP, where page 6, EQ (6), the weight, the weight adjustment or the time difference is an example of adjustable functional spike-timing-dependent plasticity (STDP) parameter); and

formulating a weight value that characterizes plastic properties of the neuron based on 
functional STDP parameters which are estimated based on the input-output spike data (Iakymchuk: e.g., page 3, EQ (4), page 2, EQ (1)-(2), page 6, EQ (6)-(7), formulating current weights based on the old weights and weight adjustment that is a function the time difference between the pre- and post- synaptic spikes), 
receiving an input spike train (Iakymchuk: e.g., page 3, col 1, receiving “a sequence of spikes” that arrive to a neuron), and 
estimating an output spike train that corresponds to the input spike train by applying the weight value to a feedforward kernel that estimates the output spike train based on the input spike train and the weight value (Iakymchuk: e.g., page 3, EQ (4), the estimating the output by accumulating the weighted post-synaptic potentials, where equation characterizing STDP with weights based on input-output, where page 2, EA (1), the PSP is an example of a feedforward kernel that estimates the output spike train based on the input spike train and the weight value).
Iakymchuk does not expressly disclose, but Song discloses “an input device or an input port” (Song: e.g., Fig 16, a processing unit) and “a controller” (Song: Fig 1, a controller). It would have been obvious for one of ordinary skill in the art, having Iakymchuk and Song before the effective filing date, to combine Song with Iakymchuk because a processing unit for control the signals is essential to functional STDP in Iakymchuk.

18. The system of claim 17 wherein the controller is further configured to formulate the weight value by formulating plastic amplitude properties and formulating plastic induction properties of the neuron (Iakymchuk: e.g., page 6, EQ (6) or (7), formulating the weight value includes the weight and Delta.W, where exponential function of Tau interprets the plastic induction properties of the neuron).

19. The system of claim 17 wherein the controller is further configured to formulate the weight value to be a positive value regardless of whether an input spike occurs prior to a corresponding output spike or vice versa (Iakymchuk: e.g., page 5 or 6, se 3.1, the impact on the weights due to the order of occurrence between pre-synaptic and post-synaptic spikes).

20. The system of claim 17 wherein the controller is further configured to formulate the weight value by formulating a first set of plastic properties in response to an input spike occurring prior to a corresponding output spike, and formulating a second set of plastic properties in response to the input spike occurring after the corresponding output spike  (Iakymchuk: e.g., page 6, EQ (6) or (7), formulating the weight value includes increasing or decreasing the values in response to the order of occurrence between the pre and post synaptic spikes).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Iakymchuk, in view of Smith (US 20170286828), hereinafter Smith.

3. The method of claim 1 wherein formulating the at least one weight value further includes formulating the at least one weight value to be a positive value regardless of whether an input spike occurs prior to a corresponding output spike or the input spike occurs after the corresponding output spike (Iakymchuk: e.g., page 6, EQ (6) or (7), weights being limited by the upper and lower bounds interprets the weight value to be bounded regardless of whether an input spike occurs prior to a corresponding output spike or the input spike occurs after the corresponding output spike). Iakymchuk does not expressly disclose, but Smith discloses “the at least one weight value to be a positive value” (Smith: e.g., [0102], weights between 0 and 1). In Iakymchuk the lower bound can be chosen to be a positive value. It would have been obvious for one of ordinary skill in the art, having Iakymchuk and Smith before the effective filing date, to combine Smith with Iakymchuk.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. E.g., Zhang et al. (“Spike-Based Indirect Training of a Spiking Neural Network-Controlled Virtual Insect”, IEEE CDC, 2013, pp. 6798-6805) teaches the determination of plasticity based on the time difference between the pre- and post- synaptic spikes (EQ (7)-(9)) and thus, the STDP concept of the independent claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu.chang@uspto.gov.  The examiner can normally be reached on M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	April 8, 2022